Citation Nr: 1534804	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-33 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for ischemic heart disease.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for diabetes mellitus, type II.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to November 1963 and from November 1963 to November 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran's period of service from October 1961 to November 1, 1963 was characterized as honorable upon discharge on his DD Form 214.  The period of service from November 2, 1963 to November 3, 1970 was characterized as under other than honorable conditions in a separate DD Form 214.  An August 1999 administrative decision by the Nashville, Tennessee RO held that the Veteran's discharge for the period of service from October 31, 1964 through November 3, 1970 constitutes a statutory bar to VA benefits under 38 C.F.R. § 3.12.  The Veteran did not appeal this decision.

The Veteran's representative submitted an April 2015 statement notifying VA that the Veteran has moved to Michigan.  As a result, the matters on appeal are now appropriately before the Detroit, Michigan RO.

The issue of whether new and material evidence has been received to reopen the Veteran's claim that his character of discharge during the period of service from October 31, 1964 through November 3, 1970 is not a bar to basic eligibility for VA benefits has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Veteran's Representative has raised the issue of whether the Veteran's character of discharge for the period of service from October 31, 1964 through November 3, 1970 should be a bar to basic eligibility for VA benefits.  As such, the Board has referred the issue of whether new and material evidence has been received with respect to this claim.  

As service treatment records document treatment during that period of service which is potentially relevant to the ultimate determination of whether service connection is warranted for many of the Veteran's claims, the Board finds that all service connection issues currently on appeal are inextricably intertwined with the character of discharge issue.  See Anglin v. West, 11 Vet. App. 361 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board cannot adjudicate them until the Veteran's referred claim has been readjudicated. 

Additional Necessary Development

Upon remand, the Board finds that an examination is necessary for the claims of service connection for ischemic heart disease, prostate cancer, diabetes mellitus, type II, and hypertension.  The Veteran has not been afforded an examination in connection with these claims, and such is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon, supra.

A September 1963 service treatment record, during the Veteran's period of honorable service, documents stabbing pain in the Veteran's right side.  While it does not specifically mention treatment for ischemic heart disease, prostate cancer, diabetes mellitus, type II, or hypertension, it is possible that this could in some way be related to one of these conditions, at least warranting a medical opinion.  McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify or submit any evidence that he believes supports his claim that his period of service from October 31, 1964 through November 3, 1970 was under honorable conditions for VA compensation purposes.  

In addition, the RO should request that the Veteran provide the names, addresses and approximate dates of treatment of any health care providers, VA or non-VA, who may possess additional records pertinent to any pending claim.  After obtaining any necessary authorization from the veteran, the RO should attempt to obtain, and associate with the file, copies of all records identified by the veteran that are not currently on file.

2. If unsuccessful in obtaining any records identified by the Veteran, should inform the Veteran and his Representative of this and request them to provide copies of the outstanding records. 

3.  After ensuring compliance with the notice and duty to assist provisions of the VCAA, adjudicate whether new and material evidence has been submitted to reopen the claim concerning whether the Veteran's discharge for the period of service from October 31, 1964 through November 3, 1970, constitutes a bar to VA compensation benefits, and if so, whether the Veteran is eligible for VA compensation benefits related to his service from October 31, 1964 through November 3, 1970.

Allow for the Veteran to timely appeal any decision which does not represent a full grant of the benefit sought.

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining whether the Veteran has a current disability for his claimed ischemic heart disease, prostate cancer, diabetes mellitus, type II, and hypertension.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed. 

As to any diagnosed disability found on examination, the examiner should provide an opinion as to whether it is at least as likely as not associated with his military service, to include any treatment received therein, including the September 1963 documentation of stabbing pain in his right side.  

The examiner should be informed of the decision with respect to the character of the Veteran's discharge for the period from October 31, 1964 through November 3, 1970, and thus, for which periods of service the Veteran is entitled to VA compensation.

It would be helpful if the examiner(s) would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner(s) should provide a complete rationale for any opinion provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  In addition, if it is determined that the Veteran is eligible for VA compensation benefits related to his service from October 31, 1964 through November 3, 1970, schedule the Veteran for a VA audiological examination with an examiner of appropriate expertise. The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination. The examination report must indicate that the claims file was reviewed in conjunction with the report. 

The examiner should determine whether the Veteran has a current hearing loss disability in either ear pursuant to 38 C.F.R. § 3.385 . 

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed hearing loss disability (bilateral or unilateral) is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's tinnitus is causally or etiologically related to the Veteran's period of active service.

The examiner should be informed of the decision with respect to the character of the Veteran's discharge for the period from October 31, 1964 through November 3, 1970, and thus, for which periods of service the Veteran is entitled to VA compensation.

It would be helpful if the examiner(s) would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner(s) should provide a complete rationale for any opinion provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






